Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
El pasar de los años, la vida, nos enseña que el más preciado bien que un ser humano le puede dejar como le-gado a su familia no puede ser calculado desde un punto de vista económico; ello así ya que la importancia y el valor de un nombre y una reputación libre de manchas no se calcula a base de dólares y centavos.
Específicamente en cuanto a abogados se trata, el buen nombre y el éxito de éstos no se mide por lo abultado de su cuenta bancaria. Ello dependerá, entre otros, del respeto, consideración y deferencia que le tengan sus conciudada-nos; actitudes que el abogado se gana, día a día, a base de la calidad de su trabajo, su laboriosidad y su honradez.
Esa reputación, ese respeto y deferencia, ese buen nom-bre, se afecta, naturalmente, cuando el cuerpo regente de la profesión de abogado en esta jurisdicción —el Tribunal Supremo de Puerto Rico— en él ejercicio de su poder inhe-*56rente de reglamentar la profesión, In re Franco Soto, 115 D.P.R. 740 (1984), entiende procedente disciplinar a un abogado ya sea desaforando permanentemente o suspen-diendo temporalmente a éste del ejercicio de la profesión; ya sea amonestando o censurándolo. Debido, precisamente, a ello es que este Tribunal, al ejercitar ese poder, viene en la ineludible obligación de actuar con extrema cautela y mesura.
Lo contrario tiene consecuencias trágicas. Debe mante-nerse presente que una actuación arbitraria de este Tribunal en asuntos disciplinarios no sólo “mancha”, de por vida, la reputación y el buen nombre de un compañero de profe-sión sino que sitúa a los integrantes de este Tribunal en una situación insostenible: la comisión de una injusticia.
I
En el informe que el Procurador General de Puerto Rico, Hon. Carlos Lugo Fiol, le rindiera a este Tribunal sobre este asunto se expresa, en síntesis y en lo pertinente, que: aun cuando los abogados “tenemos el deber de evitar que los compañeros [abogados incurran en conducta impropia y lesionen la dignidad de la profesión, tal deber tiene que cumplirse con mesura y objetividad sin permitirse que las emociones y rencillas personales contaminen el proceso” (énfasis suplido)(1) que las alegaciones, tanto de la parte querellante como de la parte querellada, constituyen “evi-dencia de la animosidad tan extrema y la rivalidad tan grande que este grupo de letrados que una vez componían una sociedad —como socios y asociados— han desatado en-tre unos y otros”;(2) que “en esta conducta, advertimos, incurren ambas partes pero muy en especial el quejoso [licenciado Sierra, Jr.], quien en su afán de que se censure y *57sancione a los querellados ha presentado documentación impertinente e irrelevante”;(3) que resulta lamentable “la forma y manera en que [estos abogados] se atacan a la moral, dignidad y profesionalismo. Especialmente como ataca a la dignidad personal y profesional el quejoso Ralph J. Sierra, Jr., al Ledo. Fred Martínez. Consideramos esta actuación impropia e innecesaria ” (énfasis suplido y en el original)(4) y que el quejoso, licenciado Sierra, Jr., no se querella contra el Ledo. Antonio J. Colorado, el cual tam-bién suscribió la documentación en controversia, “porque el licenciado Colorado no forma parte de la batalla legal a la cual hemos hecho referencia”(5)
Hagamos un alto. Resulta obvio que no nos enfrentamos a la situación de la voz de alerta, o denuncia, de parte de un abogado que dirige nuestra atención hacia la conducta observada por otro letrado, la cual el primero, honesta-mente, considera lesiva a la imagen de la abogacía; denun-cia que únicamente es producto del interés de proteger la dignidad y buen nombre de la profesión de abogado.
Todo lo contrario. Nos encontramos ante una lamentable situación, demostrativa la misma de cuán frágiles so-mos los seres humanos. Aquí no hay interés alguno de pro-teger la profesión de abogado y, mucho menos, de vindicar la dignidad de la misma. Aquí el deseo de venganza “salta a la vista y hiere la retina”(6) Peor aún, se trata de una persecución selectiva, cuyo único propósito es el hacerle daño a otros compañeros.
¿Debe fomentar este Tribunal la ocurrencia, y repetición, de esta clase de situaciones? Estamos conscientes de que algunos contestarán la anterior interrogante expresando que este Foro tiene la obligación de disciplinar a un abo-gado que haya violado los Cánones de Etica, independien-*58temente de cuál es la fuente de información y el propósito detrás de la misma.
Ello, naturalmente, requiere que examinemos la situa-ción en sus méritos.
i — I H
Expresa el Señor Procurador General, en el antes men-cionado informe, que: un análisis de la situación, en especial de la escritura de constitución de fideicomiso, y todos sus anejos, le lleva a concluir que “esta escritura se otorgó únicamente con el propósito de validar un plan de pensión del bufete Colorado, Martínez y Odell que, según los docu-mentos que se anejan al expediente, había sido iniciado desde mucho antes de otorgarse la escritura y de haber entrado en sociedad el quejoso Ledo. Ralph Sierra, Jr.” (én-fasis suplido);(7) que a pesar “de que lo señalado en la es-critura no reflejara la verdad del momento, no vemos, ni de la propia escritura, ni de sus anejos, la intención de los querellados de defraudar a los demás socios y asociados. En vez, creemos que el fin único de la misma era validar o formalizar un acto ya incoado con el propósito de poderlo registrar en las agencias concernidas ” (énfasis suplido);(8) que de los documentos “que componen el expediente de la queja no surge que los licenciados Martínez y Odell hayan sometido información falsa al Departamento de Hacienda [de P.R.] y al Departamento del Trabajo Federal”;(9) que, de hecho, todas las agencias concernidas, tanto estatales como federales, convalidaron y aprobaron el referido plan de pensiones;(10) que, gracias al plan establecido por los licenciados Martínez y Odell, surge del expediente del caso que “muchos empleados y socios del bufete, incluyendo el *59propio quejoso, quien a través de los años pudo acumular una cantidad bastante razonable y pudo traspasarla luego a su propio plan de retiro establecido con otros socios más” (énfasis suplido);(11) que, a pesar del minucioso análisis realizado por el Procurador General, éste no ha encontrado “de qué forma pudo haberse afectado el quejoso con el plan establecido”. (12)
Ante estos hechos incuestionables, ¿procede disciplinar a los licenciados Martínez y Odell? Una mayoría de los inte-grantes del Tribunal contesta dicha interrogante en la afirmativa. Entiende la Mayoría que los abogados quere-llados violaron las disposiciones del Canon 35 del Código de Etica Profesional (13) —que requiere que el abogado se ajuste “a la sinceridad de los hechos”— por cuanto, al sus-cribir la escritura en controversia hicieron una afirmación que “fue contraria a la verdad”.
Discrepamos. Es correcto que, al otorgarse la escritura en controversia, habían otros socios. Estos nuevos inte-grantes de la sociedad, sin embargo, no eran socios al es-tablecerse el plan de pensiones en el bufete en el año 1979. Estos nuevos socios no podían convalidar, como les era re-querido por las agencias pertinentes, lo que ellos no habían llevado a cabo. Los únicos socios que podían hacerlo lo eran los licenciados Colorado, Martínez y Odell.
A lo sumo —y en vista de las específicas determinacio-nes y conclusiones a las que llega el Procurador General sobre que la actuación de estos abogados fue de buena fe— lo más que se puede decir es que los referidos abogados incurrieron en un error de juicio, honesto y sincero, al sus-cribir la escritura en controversia. Véase Fed. Pesc. Playa Picúas v. U.S. Inds., Inc., 135 D.P.R. 303 (1994).
Ello, en nuestra humilde opinión, no constituye causa, ni da base alguna, para que este Tribunal ejerza su poder *60disciplinario y sancione —mediante el mecanismo de la amonestación— a los Ledos. Fred H. Martínez y Laurence Odell, mancillando así su reputación para siempre.
Nos negamos a ser cómplices de la animosidad y de la sed de venganza; sentimientos que conforme el informe del Procurador General, son la razón de ser de la queja presen-tada contra los licenciados Martínez y Odell.

 Informe del Procurador General de Puerto Rico de 2 de septiembre de 1998, pág. 9.


 Íd.


 Íd., pág. 18.


 Íd., pág. 17.


 Íd., pág. 12.


 In re Roldán González, 113 D.P.R. 238, 242 (1982).


 Informe del Procurador General, pág. 13.


 Íd.


 Íd., pág. 15.


 Íd., pág. 13.


 Íd., pag. 15


 íd., pág. 16.


 4 L.P.R.A. Ap. IX.